Citation Nr: 0018887	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-06 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a lung disorder due 
to tobacco use in service.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Entitlement to service connection for 
meningoencephalitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Siegel, Counsel

INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 1997, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied service connection 
for meningoencephalitis, and from a rating decision rendered 
in February 1999, in which the RO denied service connection 
for a lung disorder due to inservice tobacco use, and for 
nicotine dependence.


FINDINGS OF FACT

1.  The presence of a lung disorder attributed to inservice 
tobacco use is not shown.

2.  Nicotine dependence attributed to inservice tobacco use 
is not shown.

3.  Meningoencephalitis was not manifested during service; 
the manifestation of this disability subsequent to the 
veteran's separation from service is not shown to be related 
to such service.


CONCLUSION OF LAW

The claims of service connection for a lung disorder due to 
tobacco use in service, nicotine dependence, and 
meningoencephalitis are not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If not, the appeal fails as to that claim, and 
the Board is under no duty to assist the appellant in any 
further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. 
Brown, 7 Vet. App. 498 (1995), wherein the United States 
Court of Appeals for Veterans Claims, formerly the United 
States Court of Veterans Appeals (Court), held that a well-
grounded claim requires evidence of a current disability, an 
inservice disability, and a nexus or link between the two.  
When any one of these three criteria is not satisfied, the 
Board is obligated to find that a claim for service 
connection for any such disability is not well grounded and 
therefore must be denied, pursuant to the decision of the 
Court in Edenfield v. Brown, 8 Vet. App. 384 (1995).

I.  Service Connection for a Lung Disorder Due to Inservice 
Tobacco Use,
 and for Nicotine Addiction

In July 1998, the Internal Revenue Service Restructuring and 
Reform Act of 1998 was enacted into law as Public Law No. 
105-206.  In pertinent part, that act prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West Supp. 1999).  However, that 
statute does not apply to veterans currently receiving 
benefits or veterans who filed claims on or before June 9, 
1998.  In the instant case, the veteran initially claimed 
entitlement to service connection for nicotine addiction, and 
for a lung disorder due to inservice tobacco use, by means of 
a statement received by VA on April 16, 1998.  Since his 
claim was filed prior to June 9, 1998, the adjudication 
thereof is not affected by the aforementioned statute.

The Board is bound in its decisions by precedent opinions of 
the VA General Counsel.  38 U.S.C.A. § 7104(c) (West 1991).  
In one such opinion, the VA General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service.  VAOPGCPREC 2-
93 (Jan. 13, 1993), 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability, allegedly 
related to tobacco use, that is not diagnosed until after 
service would not be precluded from being found service 
connected.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.  VAOPGCPREC 2-93 (June 1993).

The VA General Counsel has also found that, where the 
evidence indicates a likelihood that a veteran's disabling 
illness had its origin in tobacco use subsequent to service, 
and the veteran developed a nicotine dependence during 
service that led to continued tobacco use after service, the 
issue then becomes whether the illness may be considered 
secondary to the service-incurred nicotine dependence.  The 
resulting disability may be service connected on that basis 
pursuant to 38 C.F.R. § 3.310(a).  VAOPGCPREC 19-97 (May 13, 
1997); 62 Fed. Reg. 37,954 (1997).

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes.  The May 1997 General 
Counsel opinion stated further that secondary service 
connection may be established, under the terms of 38 C.F.R. 
§ 3.310(a), only if nicotine dependence that arose in 
service, and resulting tobacco use, may be considered the 
proximate cause of the disability or death that is the basis 
of the claim.  The determination of proximate cause is one of 
fact, for determination by adjudication.  VAOPGCPREC 19-97 
(May 13, 1997).

That General Counsel decision further found that, assuming 
that nicotine dependence may be considered a disease, the two 
principal questions that must be answered by adjudicators in 
resolving a claim for benefits for tobacco-related disability 
secondary to nicotine dependence are (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) 
whether nicotine dependence that arose during service may be 
considered the proximate cause of disability occurring after 
service.  With regard to the first question, the General 
Counsel held that the determination of whether a veteran is 
dependent on nicotine is a medical issue; it was also held 
that, under applicable medical criteria for diagnosing 
substance dependence, "nicotine dependence may be described 
as a maladaptive pattern of nicotine use leading to 
clinically significant impairment or distress," as 
manifested by certain criteria.  VAOPGCPREC 19-97 (May 13, 
1997).

That opinion also held that, with regard to proximate 
causation, if it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, adjudicative personnel 
must consider whether there is a supervening cause for the 
claimed disability that severs the causal connection to the 
service-acquired nicotine dependence.  VAOPGCPREC 19-97 (May 
13, 1997).

The Court has recently held that, in order for a claim for 
direct service connection based on tobacco use to be well 
grounded, there must be competent evidence that the claimed 
disability was due to smoking in service as opposed to 
smoking at some time thereafter.  The Court further held 
that, in order for a claim of secondary service connection 
based on smoking to be well grounded, there must be a 
diagnosis of nicotine addiction in service.  The Court 
further held that a lay person was not competent to diagnose 
nicotine addiction in service.  Davis v. West, 13 Vet. 
App. 178 (1999).

After a review of the evidence, to include the veteran's 
service medical records, the post-service medical evidence, 
and the veteran's written statements, the Board must conclude 
that the criteria for the establishment of a well-grounded 
claim based on either inservice tobacco use or nicotine 
addiction are not satisfied, and that neither of the 
veteran's claims premised on inservice tobacco use and 
nicotine addiction are well grounded.  The veteran's service 
medical records are devoid of references to cigarette or 
tobacco usage, or to any lung disorder.  The report of his 
separation medical examination, dated in December 1968, shows 
that his lungs and chest were clinically evaluated as normal, 
and does not indicate any history of inservice tobacco use, 
or complaints relating thereto.  Likewise, a report of 
medical history prepared in conjunction with service 
separation shows that he specifically denied having, or ever 
having had, shortness of breath, chest pain or pressure, or 
chronic cough; this report does not reflect any inservice use 
of tobacco products, or complaints or problems attributed 
thereto.

The Board notes that an August 1997 VA outpatient treatment 
record references a chest X-ray that indicated the presence 
of mild emphysema, and that an April 1997 VA hospitalization 
summary, compiled pursuant to treatment for post-traumatic 
stress disorder, cites nicotine dependence as a co-morbidity 
and complication.  For the purpose of this discussion only, 
the Board will assume that these records indicate that a lung 
condition and nicotine addiction are currently manifested.  
However, neither these records, nor any other clinical 
evidence, demonstrate that the presence of these disorders, 
approximately 30 years subsequent to the veteran's separation 
from service, were either manifested prior to 1997, or that 
their presence as of that date is in any manner related to 
purported inservice use of tobacco.

In brief, there is no evidence of inservice nicotine 
dependence, nor is there evidence that any current lung 
disability has been attributed to inservice smoking; that is, 
a nexus between his current emphysema and nicotine dependence 
on the one hand, and his active service on the other, is not 
shown.  See Davis, supra.  See also Caluza, supra.  While the 
veteran has alleged that his current pulmonary problems are 
related to smoking that began during service, he has not 
demonstrated that he has the requisite training or expertise 
that would render his contentions probative.  See Davis, 
supra; see also Moray v. Brown, 5 Vet. App. 211 (1993), and 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His 
allegations are no more than unsupported conjecture, and do 
not serve to render his claims well grounded.  The Board must 
therefore conclude that he has not submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual at this time that service connection for either a 
lung disorder due to inservice tobacco use, or for nicotine 
dependence, could be granted, as is required under the 
provisions of 38 U.S.C.A. § 5107(a) (West 1991).  See also 
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992).  The 
Board accordingly finds that the veteran's claims for service 
connection for these disorders are not well grounded and are 
therefore denied, in accordance with the Court's decision in 
Edenfield.

The Board notes that the Court has held that, when a claimant 
fails to submit a well-grounded claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), VA has a duty under 38 U.S.C.A. 
§ 5103(a) (West 1991) to advise the claimant of the evidence 
required to complete his or her application, in circumstances 
in which the claimant has referenced other known and existing 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995); see 
also Epps v. Brown, 9 Vet. App. 341 (1996) and McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997) (per curiam).  In the 
case at hand, the Board finds that the veteran has not 
indicated that any such evidence is available.  The Board 
must point out that its duty to assist the veteran in the 
development of a claim, as stipulated in 38 U.S.C.A. 
§ 5107(a) (West 1991), does not arise until a claim is shown 
to be well grounded.  See Morton v. West, 12 Vet. App. 477 
(1999).

II.  Service Connection for Meningoencephalitis

With regard to the veteran's claim for service connection for 
meningoencephalitis, the Board finds that a review of his 
service medical records does not reveal the presence of any 
such disorder, or symptoms or complaints thereof.  The report 
of his separation medical examination shows that he was 
clinically evaluated as normal in all pertinent aspects, and 
does not show that an inservice history of 
meningoencephalitis, or symptoms such as headaches and 
nausea, was recorded.  Similarly, the report of medical 
history compiled at that time shows that he denied having, or 
having had, frequent or severe headaches.  

The post-service medical evidence shows that 
meningoencephalitis was diagnosed in April 1969, 
approximately fours months subsequent to the veteran's 
separation from service, when he sought treatment for 
symptoms of one day's duration.  The medical evidence does 
not demonstrate that meningoencephalitis had been manifested 
prior to April 1969, or that its presence at that time was in 
any way related to his active service.  See 38 C.F.R. 
§ 3.303(d) (1999).  It must be noted that meningoencephalitis 
(as opposed to encephalitis lethargica residuals) is not a 
disability for which manifestation in a specified period 
subsequent to service permits a presumption of inservice 
incurrence.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

It must also be noted that the medical evidence dated 
subsequent to April 1969, to include the various medical 
records compiled in 1996 and thereafter, does not reflect the 
presence of meningoencephalitis residuals.  While the veteran 
has sought treatment for persistent headaches, the medical 
evidence does not demonstrate that either these headaches, or 
any other medical problems, have been deemed to represent 
residuals of meningoencephalitis.  In addition, as discussed 
above, the veteran's contentions to the contrary are 
insufficient to well ground this claim as only competent 
medical evidence can provide the nexus-type evidence to do 
so, see Moray, supra, and Espiritu, supra.

In brief, the evidence does not demonstrate that 
meningoencephalitis was incurred in service, or that 
residuals thereof are currently manifested.  In the absence 
of such evidence, the veteran's claim for service connection 
for meningoencephalitis is not plausible; see Caluza, supra.

The Board must accordingly conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for meningoencephalitis could be granted, as is required 
under the provisions of 38 U.S.C.A. § 5107(a) (West 1991).  
See also Tirpak, supra.  The Board accordingly finds that the 
veteran's claim for service connection for this disorder is 
not well grounded and is therefore denied, in accordance with 
the Court's decision in Edenfield.

In addition, as discussed above, the Court has held that, 
when a claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette, supra; see also 
Epps, supra, and McKnight, supra.  In the instant case, the 
Board notes that the veteran has not indicated that any such 
evidence is available.  The Board must point out that its 
duty to assist the veteran in the development of his claim, 
as stipulated in 38 U.S.C.A. § 5107(a) (West 1991), does not 
arise until a claim is shown to be well grounded.  See 
Morton, supra.


ORDER

A claim for service connection for a lung disorder due to 
tobacco use in service is not well grounded, and is therefore 
denied.  A claim for service connection for nicotine 
dependence is not well grounded, and is therefore denied.  A 
claim for service connection for meningoencephalitis is not 
well grounded, and is therefore denied.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals


 

